Citation Nr: 0717560	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation as the helpless child of the veteran.



REPRESENTATION

Appellant represented by:	Clayte Binion III, Attorney



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who had active service from January 1941 to 
November 1941 and from January 1942 to January 1944, died in 
April 1984.  The appellant is the veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in January 2005, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In a decision, dated in August 1998, the Board held that the 
termination of dependency and indemnity compensation upon the 
appellant's marriage in July 1994 was proper.  On appeal of 
the Board's decision, the United States Court of Appeals for 
Veterans Claims vacated the decision of August 1998 by the 
Board and remanded the case to the Board for readjudication.  
Following a remand by the Board in February 2002, the 
appellant, represented by counsel, withdrew her appeal in a 
written statement, dated in July 2002.  

The appellant filed her current claim in October 2004 and 
perfected the appeal and elected to have the case decided 
without a hearing.  

After the issuance of the statement of the case in April 
2005, the Board received a copy of the appellant's divorce 
degree.  As this evidence was previously considered by the 
RO, it does not need to be referred to the RO for review.  
38 C.F.R. § 201304(c).  



FINDINGS OF FACT

1. Following the veteran's death in April 1984, the 
appellant, who became permanently incapable of self-support 
prior to age 18, was awarded dependency and indemnity 
compensation as the helpless child of the veteran.

2. In July 1994, the appellant was married and the RO 
terminated her dependency and indemnity compensation as the 
helpless child of the veteran; in September 2004, the 
appellant's marriage was dissolved by a divorce degree by a 
state court. 


CONCLUSION OF LAW

The appellant is not entitled to reinstatement of dependency 
and indemnity compensation as the divorced helpless child of 
the veteran as a matter of law. 38 U.S.C.A. §§ 101 (West 
2002); 38 C.F.R. § 3.55 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  As the analysis 
below demonstrates, the appellant is not entitled to 
reinstatement of dependency and indemnity compensation as the 
divorced helpless child of the veteran as a matter of law. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the appellant was born in December 
1948.  In January 1967, the RO found that the appellant was 
permanently incapable as self-support prior to her 18th 
birthday.  The veteran died in April 1984.  At the time of 
his death, the veteran had had a total disability rating for 
10 continuous years, and the RO awarded the appellant 
dependency and indemnity compensation as the helpless child 
of the veteran.  In July 1994, the appellant was married, and 
the RO subsequently terminated her dependency and indemnity 
compensation.  In September 2004, the appellant was awarded a 
Final Decree of Divorce by a state court on the ground of 
insupportability. 

The current claim for reinstatement of dependency and 
indemnity compensation as the divorced, helpless child of the 
veteran was received by VA in October 2004. 

Laws and Regulations

In part, an eligible child of a veteran may be entitled to 
dependency and indemnity compensation if at the time of the 
veteran's death he was totally disabled for a continuous 
period of a least 10 years immediately preceding death.  
38 U.S.C.A. § 1318.  

In part, the term "child" for purposes of 38 U.S.C.A. § 1318 
includes a claimant, who is umarried and was permanently 
incapable of self-support before the age of 18.  38 C.F.R. § 
3.57. 

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion, none of which applies in this appellant's case.  
38 U.S.C.A. § 103(e).  [The Congressional Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, 104 Stat. 
1388, eliminated reinstatement of dependency and indemnity 
compensation for a child, including a helpless child, whose 
marriage was terminated by death or divorce.  The amendment 
applied to claims filed on or after November 1, 1990.]

Marriage of a child shall not bar the furnishing of benefits 
to or on account of such child, if the marriage was void or 
has been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by the Department 
of Veterans Affairs that the annulment was obtained through 
fraud by either party or by collusion.  38 C.F.R. 
§ 3.55(b)(1). 

On or after January 1, 1975, marriage of a child terminated 
prior to November 1, 1990, shall not bar the furnishing of 
benefits to or for such child provided that the marriage has 
been terminated by death or has been dissolved by a court 
with basic authority to render divorce decrees unless the 
Department of Veterans Affairs determines that the divorce 
was secured through fraud by either party or by collusion.  
38 C.F.R. § 3.55(b)(2).  



Analysis

The appellant seeks reinstatement of dependency and indemnity 
compensation as the helpless child of the deceased veteran.  
She contends that she is entitled to such benefits based on 
the fact that she was found to be permanently incapable of 
self-support before the age of 18, and although the 
previously award was terminated after she had married, she is 
now divorced.  

Since the appellant's marriage was terminated by divorce in 
2004 and not prior to November 1, 1990, the provisions of 
38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), pertaining 
to a marriage of a child terminated prior to November 1, 
1990, shall not bar the furnishing of benefits to or for such 
child provided that the marriage has been terminated by death 
or has been dissolved by a court with basic authority to 
render divorce decrees unless the Department of Veterans 
Affairs determines that the divorce was secured through fraud 
by either party or by collusion, do not apply.     

Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. 
§ 3.55(b)(1), the only legal grounds for reinstatement of 
dependency and indemnity compensation for a child of a 
deceased veteran, including a helpless child, are if the 
marriage was void or has been annulled by a court having 
basic authority to render annulment decrees, unless it is 
determined by the Department of Veterans Affairs that the 
annulment was obtained through fraud by either party or by 
collusion. 

According to the state court, the appellant's marriage in 
2004 was dissolved by a divorce degree, not by annulment and 
there is no evidence of record that the marriage was void. 

On the basis of the evidence of record and in accordance with 
38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), 
reinstatement of the appellant's dependency and indemnity 
compensation is precluded as a matter of law.  

Counsel challenges the constitutionality of 38 C.F.R. § 3.55, 
which mirrors and implements 38 U.S.C.A. § 103(e), claiming 
it discriminates between a surviving spouse of a deceased 
veteran and the child of a deceased veteran by allowing 
reinstatement of compensation, when the marriage of a 
surviving spouse is terminated by death or divorce, but not 
when the marriage of the child is terminated by death or 
divorce, which fails the rationale basis test, applying the 
Fourteenth Amendment Equal Protection Clause to the federal 
government through the Fifth Amendment Due Process Clause. 


As for the constitutional challenge, in Giancaterino v. 
Brown, 7 Vet. App. 555 (1995), in a precedent opinion, on 
facts indistinguishable from the appellant's case, the United 
States Court of Appeals for Veterans Claims (Court) found a 
rational basis for 38 U.S.C.A. § 103(e), barring a veteran's 
dependent child from reinstatement of dependency and 
indemnity compensation after her marriage was terminated by 
divorce, not by annulment.  A precedent opinion of the Court 
is binding on the Board.  Tobler v. Derwinski, 2 Vet. App. 8 
(1991). 

Also as a matter of statutory construction, the plain 
language of a statute must be given effect unless a literal 
application of it will produce a result demonstrably at odds 
with the intention of the drafters.  Sabonis v. Brown, 6 Vet. 
App. 426, 429 (1994).  The plain language of 38 U.S.C.A. 
§ 103(e) and 38 C.F.R. § 3.55(b) is clear on its face and 
leaves nothing to interpret.  

Where, as here, the law, and not the facts, is dispositive, 
the claim is denied because of the lack of entitlement under 
the law.  Sabonis, 6 Vet. App. at 430. 

                                                                          
(The Order follows on the next page.)




ORDER

Reinstatement of dependency and indemnity compensation as the 
divorced, helpless child of the deceased veteran is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


